                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


S.C., as Parent and Next Friend
of A.J., a Minor,

        Plaintiff,

v.                                                           Case No. 18-2228-DDC-JPO

LANSING UNIFIED SCHOOL
DISTRICT #469, et al.,

        Defendants.


                                 MEMORANDUM AND ORDER

        This matter is before the court on plaintiff S.C. and defendant Jacob Baker’s Joint Motion

for Approval of Settlement Agreement Between Minor A.J. and Defendant Baker (Doc. 39). For

reasons explained below, the court sets a hearing on the parties’ Motion.

        Plaintiff asserted just one claim against defendant Jacob Baker, a claim under 42 U.S.C.

§ 1983. See Doc. 1 at 10–13. Plaintiff thus invoked a federal statute as the basis for subject

matter jurisdiction under 28 U.S.C. § 1331. Had plaintiff invoked diversity of citizenship as the

basis for subject matter jurisdiction, the court would have applied state substantive law to

evaluate the settlement agreement on minor A.J.’s behalf. Pepsi-Cola Bottling Co. of Pittsburg,

Inc. v. PepsiCo, Inc., 431 F.3d 1241, 1255 (10th Cir. 2005) (first citing Klaxon Co. v. Stentor

Elec. Mfg. Co., 313 U.S. 487, 495–97 (1941); then citing N.Y. Life Ins. Co. v. K N Energy, Inc.,

80 F.3d 405, 409 (10th Cir. 1996)). But, when the court exercises federal question jurisdiction,

the law is not quite so clear.

        Neither the Tenth Circuit nor our court has addressed this question directly. So, the court

has considered the approach used by other federal courts. Some have applied state law to
evaluate a minor’s putative settlement in federal question cases. See, e.g., Nice v. Centennial

Area Sch. Dist., 98 F. Supp. 2d 665, 667–69 (E.D. Pa. 2000) (citing Reo v. U.S. Postal Serv., 98

F.3d 73 (3d Cir. 1996)). Nice reasoned that § 1983 doesn’t provide a “rule of decision” whether

the court should review “a minor’s compromise of a civil rights claim.” Id. at 669. States

typically have developed the law controlling family matters. Id. So, Nice concluded, federal

courts should use those state law principles to evaluate a minor’s putative settlement. Id.

       The court finds this reasoning persuasive and thus predicts that the Tenth Circuit would

adopt it. Here, plaintiff resides in Kansas, and the facts alleged to support her federal claim

allegedly occurred in Kansas. Therefore, the court applies Kansas law and adopts its rule that a

court must conduct a hearing before approving a settlement. See Adkins v. TFI Family Servs.,

Inc., No. 13-2579-DDC-GLR, 2017 WL 4338269, at *3–4 (D. Kan. Sept. 29, 2017).

       The court sets this case for hearing on April 16, 2019, at 1:30 p.m. in Courtroom 440

of the Robert J. Dole United States Courthouse, 500 State Avenue, Kansas City, Kansas.

       IT IS THEREFORE ORDERED BY THE COURT THAT the parties’ Joint Motion

for Approval of Settlement Agreement Between Minor A.J. and Defendant Baker (Doc. 39) is set

for hearing on April 16, 2019, at 1:30 p.m. in Courtroom 440 of the Robert J. Dole United

States Courthouse, 500 State Avenue, Kansas City, Kansas.

       IT IS SO ORDERED.

       Dated this 9th day of April, 2019, at Kansas City, Kansas.

                                                      s/ Daniel D. Crabtree
                                                      Daniel D. Crabtree
                                                      United States District Judge




                                                 2
